 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     LUIS BELTRAN,                                       Case No. 1:19-cv-00592-JDP

10                     Plaintiff,                          ORDER GRANTING STIPULATED
                                                           REQUEST FOR AN EXTENSION
11              v.
                                                           ECF No. 16
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                        Defendant.
14

15            The stipulated request for an extension of time, ECF No. 16, is granted. Defendant shall

16    have until April 29, 2020, to respond to the opening brief. Further extensions will not be

17    granted absent extraordinary circumstances.

18
     IT IS SO ORDERED.
19
20
     Dated:      March 28, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23 No. 205.

24

25

26
27

28


                                                      1
